 Case 1:20-cv-00716-MN Document 10 Filed 08/13/20 Page 1 of 2 PageID #: 153



                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE


       NITETEK LICENSING LLC,

                    Plaintiff,                       Civil Action No.: 1:20-cv-00716

             v.

       INGETEAM INC.,

                    Defendant.



            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff Nitetek Licensing LLC, (“Plaintiff”), by and through its undersigned attorney,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily dismisses all claims in this action

without prejudice against Defendant Ingeteam Inc. (“Defendant”). Prior to the filing of this

notice, Defendant has not filed an answer or a motion for summary judgment.

       Dated: August 13, 2020



                                            /s/Jimmy Chong
                                            Jimmy Chong
                                            CHONG LAW FIRM, P.A.
                                            2961 Centerville Road, Suite 350
                                            Wilmington, DE 19808
                                            Telephone: (302) 999-9480
                                            Facsimile: (877) 796-4627
                                            Email: chong@chonglawfirm.com

                                            Attorney for Plaintiff
                                            Nitetek Licensing LLC
 Case 1:20-cv-00716-MN Document 10 Filed 08/13/20 Page 2 of 2 PageID #: 154




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of August, 2020, I electronically filed the foregoing

document with the clerk of the court for the U.S. District Court, District of Delaware, using the

electronic case filing system of the court. The electronic case filing system sent a “Notice of

Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice

as service of this document by electronic means.

                                            /s/_Jimmy Chong_______________
                                            Jimmy Chong
